[EXECUTION VERSION]




RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), is made effective as of the 19th day of
September, 2016, (hereinafter called the “Date of Grant”), between Team Health
Holdings, Inc., a Delaware corporation (hereinafter called the “Company”), and
Leif M. Murphy (hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Team Health Holdings, Inc. Amended and
Restated 2009 Stock Incentive Plan (the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the restricted stock unit award
provided for herein (the “RSU Award”) to the Participant pursuant to the Plan
and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the RSUs. Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Agreement, the Company hereby
grants to the Participant an RSU Award consisting of a contractual right to
receive 91,996 Shares (hereinafter called the “RSUs”). The RSUs shall vest and
become nonforfeitable and provide for delivery of the Shares underlying such
RSUs in accordance with Sections 2 and 3 hereof.
2.    Vesting
(a)    Ordinary Vesting; Treatment Upon Certain Terminations of Employment.
Subject to the Participant’s continued employment with the Company
(“Employment”), the RSUs shall vest and become non-forfeitable with respect to
fifty percent (50%) of the RSUs on each of the following dates (the “Scheduled
Vesting Dates”): (i) the 2nd anniversary of the Date of Grant, and (ii) the 3rd
anniversary of the Date of Grant. Notwithstanding the foregoing, in the event
the Participant’s Employment is terminated (x) by the Company without Cause, (y)
due to the Participant’s resignation for Good Reason (either of (x) or (y), a
“Qualifying Termination”), in each case, prior to a Change in Control, or (z)
due to death or Disability at any time prior to either or both of the Scheduled
Vesting Dates, then the RSUs shall be deemed to vest on the termination date
such that, after taking into account any previously vested portion of the RSU
Award, the Participant will have vested in an amount equal to the greater of (A)
forty-two percent (42%) of the total number of Shares initially covered by the
RSU Award, and (B) the pro-rata portion of the total number of Shares initially
covered by the RSU Award calculated based on the portion of the three (3) year
vesting period commencing on the Date of Grant and ending on the date of
termination, measured on a daily basis.
For purposes of this Agreement, “Cause,” “Good Reason,” and “Disability” shall
have the respective meanings ascribed to them in the employment agreement by and
among the Participant, AmeriTeam Services, LLC, and the Company, dated as of
September 2, 2016, as may be amended from time to time (the “Employment
Agreement”).





--------------------------------------------------------------------------------






 
(b)    Change in Control. Notwithstanding any provisions of this Agreement or
the Plan to the contrary, in the event of a Qualifying Termination that takes
place following a Change in Control (a “Change in Control Termination”), the
RSUs shall, to the extent not then vested and not previously forfeited,
immediately become fully vested. Additionally, in connection with any Change in
Control, the provisions set forth in Section 3.6(f) of the Employment Agreement
are hereby incorporated by reference and shall apply to the RSUs.
(c)    Other Terminations of Employment. If the Participant’s Employment with
the Company terminates for any reason other than for the reasons stated in
Sections 2(a) or (b) above, all RSUs, to the extent not previously vested, shall
be forfeited by the Participant without consideration.
3.    Delivery of Shares Underlying the RSUs. Upon or as soon as practicable
following the vesting of RSUs on a Scheduled Vesting Date, a Qualifying
Termination or upon a Change in Control Termination, as applicable under Section
2 above, the Company shall deliver to the Participant a number of Shares
corresponding to such vested number of RSUs in satisfaction of the Company’s
obligations to the Participant in respect of such RSUs. Certificates evidencing
the Shares delivered upon settlement of the RSUs as described in the preceding
sentence shall be issued by the Company and shall be registered in the
Participant’s name on the stock transfer books of the Company promptly after the
relevant Share delivery date; and no certificates shall be issued for fractional
Shares. Notwithstanding the foregoing, the Company may elect to recognize the
Participant’s ownership of Shares through uncertificated book entry. The
Participant shall not be entitled to receive any Shares or other payments with
respect to forfeited RSUs.
4.     No Rights as a Stockholder Prior to Settlement; Dividend Equivalent
Rights. The Participant shall have no voting or other shareholder rights with
respect to the Shares underlying the RSUs unless and until such Shares are
delivered to the Participant in accordance with Sections 2 and 3 hereof.
Notwithstanding the forgoing, the Participant shall be entitled to receive
dividend equivalent payments with respect to outstanding RSUs as described in
this Section 4. In the event that the Company pays any cash or in-kind dividends
(including dividends paid in Shares) on Shares while the RSUs are outstanding,
the Company shall credit to a notional account the cash and in-kind payments
that would have been payable on the Shares underlying the RSUs if such Shares
would have been outstanding at the time of dividend payment, and then the
Company shall pay to the Participant such cash or in‑kind amounts when, and if,
such corresponding Shares underlying the RSUs are delivered to the Participant
pursuant to Section 3. In the event that the RSUs are forfeited pursuant to
Section 2, any corresponding dividend equivalent payment rights shall also be
forfeited.
5.     No Right to Continued Employment. The granting of the RSUs evidenced by
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant
6.    Transferability. The RSUs shall be subject to transfer restrictions as set
forth in Section 15 of the Plan.
7.    Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the RSUs, their grant
or vesting or any payment or transfer with


2



--------------------------------------------------------------------------------




respect to the RSUs, to include withholding of vested shares, and to take such
additional action as may be necessary in the opinion of the Committee to satisfy
all obligations for the payment of such withholding taxes.
8.    Securities Laws. Upon the vesting and settlement of any RSUs, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
9.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware without regard to conflicts of
laws.
11.    RSU Award Subject to Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The RSU Award and the RSUs granted hereunder are subject to
the Plan. The terms and provisions of the Plan, as it may be amended from time
to time, are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
12.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]


3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the day and year first above written.
Team Health Holdings, Inc.


/s/ Steven E. Clifton
Name: Steven E. Clifton
Title: Executive Vice President and
General Counsel


Participant


/s/ Leif M. Murphy
Leif M. Murphy






























[Signature Page – Murphy RSU Sign-On Award Agreement]


4

